Title: To Thomas Jefferson from James Lyle, 14 April 1794
From: Lyle, James
To: Jefferson, Thomas



Dear Sir
Manchester April 14. 1794

I have not had the pleasure of hearing from you for a long time. Mr. McCaul writes me complaining of short remitances, he says Colo. Jefferson will no doubt be punctual to his instalments. I have some time ago wrote the Company the reasons you gave me for your being behind, and that I expected this spring you woud make up what was due, which I hope it will be convenient for you to do.
Colo. J. Boling has not yet paid your order on him for R. Harvie. I will be glad to hear from you, and am with all due Respect & Esteem Your most hume sevt.

James Lyle

